DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 11/01/2021 has been entered. Claims 1, 21 and 29 have been amended. Claims 1, 5-8, 21, 25-38 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 5-8, 21, 25-38 have been considered but they are not persuasive. Applicant argues that Jianu does not teach a shell application previously installed on the terminal. However, Jianu discloses in Fig. 3 wherein a web browser 310 is already installed on the target device; and section [0053] describes the web browser 310 as a Microsoft Windows Shell. Furthermore, Jianu discloses that the server sends the installer CIR 312 to the target system via the web browser/browser integration. The install stub installs the CIR 312 on the target system 206 and then activates the CIR 312 so that the installation of applications on the target system 206 can commence. Therefore, Jianu teaches mounting the application on the terminal using a previously installed shell application. Please see the rejection below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 21, 25, 29, 33-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jianu et al. (US 20150193215 A1) in view of Lindberg et al.  (US 20100306762 A1).
Regarding claim 1, Jianu teaches a service processing method (method of Fig. 6), comprising: 
installing, by a terminal, a first application program, wherein the first application program comprises a shell application program, and wherein the shell application program does not comprise a function corresponding to a to-be-processed service (A web browser 310 or other suitable application on the target system 206 can present the user interface 208 to the user so that the user can select the applications to be installed on the target system, see [0048], the server 202 sends the manifest (or CIR install stub, see below) to the target system using the web browser 310. For example, this can be accomplished with a Microsoft Windows Shell file extension and Multipurpose Internet Mail Extensions (MIME) type registration, see [0053]);
obtaining, by a terminal, identification information of a to-be-processed service (In period (5), version two of application A.sub.1 (A.sub.1.sub.2) is selected, see [0035]), wherein the to-be-processed service is associated with and implemented by a first application program that is installed on the terminal (For example, this might be an upgrade or a downgrade to application A.sub.1 on the target system. The applications available on the target system before selection of A.sub.1.sub.2 are version one of A.sub.1 (A.sub.1.sub.1) and A.sub.3, see [0035]);
sending, by the terminal, a retrieval request message to a server when the first application program does not include the function (In another embodiment, the list of installed applications can be provided to the server by the target system 206 using, for example, a URL, an HTTP cookie, or other suitable means, see [0039] and the installer manager 408 implements logic to detect program versions so that it does not download programs that the user already has, see [0059]), wherein the first application program comprises a program framework without any service processing functions (The applications that are added to the set of selected applications 212 can be installed by different 
receiving, by the terminal, a response message from the server, wherein the response message comprises a target function corresponding to the identification information of the to-be- processed service (The server 202 presents a single, common EULA with the user interface 208 encompassing all of the selected applications, see [0064]), wherein the target function comprises attribute information, service logic, a human-computer interaction interface, and a loading interface (Later stages can allocate any resources on the target system that the application may need to properly function e.g., space on a file system, logical devices, registry values, ports, and any other suitable resource and extract application components from the installer, see [0043] and User interface 1000 can be presented to the user in web browser 310. The user interface 1000 shows the status of applications being downloaded and installed on the target system 206. A download status bar 1002 shows the progress of downloading all required installers, see [0068] and where the selected subset of applications is grouped into a logical bundle of applications based at least in part on attributes of the subset of applications, see claim 35), and wherein the response message does not comprise an application installation package (In this illustration, the installer I.sub.1 216 for application A.sub.1 is located on server 204. The installer I.sub.2 214 for application A.sub.2 is located on server 202, see [0044]); 
 2Atty. Docket No.: 4657-29500 (84750763US04) mounting, by the terminal using the loading interface from the response message, the function to the shell application program that was previously installed on the terminal (the server 202 sends the manifest (or CIR install stub, see below) to the target system using the web browser 310. For example, this can be accomplished with a Microsoft Windows Shell file extension and Multipurpose Internet Mail Extensions (MIME) type registration, see [0053] and the install stub installs the CIR 312 on the target 
invoking, by the terminal using the modified first application program, the target function to process the to-be-processed service (The target system obtains and invokes the installers for A.sub.2 (I.sub.2.rarw.A.sub.2) and A.sub.3 (I.sub.3.fwdarw.A.sub.3), see [0033]).
However, Jianu does not clearly teach determining that the first application program that is installed on the terminal and that is configured to cause the terminal to display a blank window responsive to startup of the first application program does not include a function corresponding to the identification information of the to-be-processed service.
In an analogous field of endeavor, Lindberg teaches determining that the first application program that is installed on the terminal (Each user device, such as host 110 and mobile terminal 120, is delivered with a slate client process, see [0036]) and that is configured to cause the terminal to display a blank window responsive to startup of the first application program (When the mobile phone is turned on out of the box, a predetermined screen 203, called a "blank slate screen" herein, is presented on the display device, as the mobile phone attempts to set up a wireless link with network, see [0041]) does not include a function corresponding to the identification information of the to-be-processed service (The blank slate screen 203 indicates no pre-installation of applications, see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the software installation of Jianu with the slate client process of Lindberg to provide a device with a slate feature wherein rather than buying a device pre-loaded with applications/software/services/settings, users start with a `blank-slate` so they can control and choose the tools and settings they really want and use as suggested, see Lindberg [0042].

Regarding claim 21, Jianu teaches a terminal (e.g. target system 206 of Fig. 2), comprising: 

obtain identification information of a to-be-processed service (In period (5), version two of application A.sub.1 (A.sub.1.sub.2) is selected, see [0035]), wherein the to-be- processed service is associated with and implemented by a first application program that is installed on the terminal (For example, this might be an upgrade or a downgrade to application A.sub.1 on the target system. The applications available on the target system before selection of A.sub.1.sub.2 are version one of A.sub.1 (A.sub.1.sub.1) and A.sub.3, see [0035]); and 
a transmitter coupled to the processor (The embodiments can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, see [0070]) and configured to send a retrieval request message to a server when the first application program does not include the function (In another embodiment, the list of installed applications can be provided to the server by the target system 206 using, for example, a URL, an HTTP cookie, or other suitable means, see [0039] and The installer manager 408 implements logic to detect program versions so that it does not download programs that the user already has, see [0059]), wherein the first application program comprises a program framework without any service processing functions (The applications that are added to the set of selected applications 212 can be 
a receiver coupled to the processor and the transmitter (The embodiments can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, see [0070]) and configured to receive a response message from the server, wherein the response message comprises a target function corresponding to the identification information of the to-be-processed service (The server 202 presents a single, common EULA with the user interface 208 encompassing all of the selected applications, see [0064]), wherein the target function comprises attribute information, service logic, a human-computer interaction interface, and a loading interface (Later stages can allocate any resources on the target system that the application may need to properly function e.g., space on a file system, logical devices, registry values, ports, and any other suitable resource and extract application components from the installer, see [0043] and User interface 1000 can be presented to the user in web browser 310. The user interface 1000 shows the status of applications being downloaded and installed on the target system 206. A download status bar 1002 shows the progress of downloading all required installers, see [0068] and where the selected subset of applications is grouped into a logical bundle of applications based at least in part on attributes of the subset of applications, see claim 35), and wherein the response message does not comprise an application installation package (In this illustration, the installer I.sub.1 216 for application A.sub.1 is located on server 204. The installer I.sub.2 214 for application A.sub.2 is located on server 202, see [0044]), wherein the processor is further configured to:  mount, using the loading interface from the response message, the function to the shell application program that was previously installed on the terminal to provide a modified first application program that includes at least 
invoke, using the modified first application program, the target function to process the to-be-processed service (The target system obtains and invokes the installers for A.sub.2 (I.sub.2.rarw.A.sub.2) and A.sub.3 (I.sub.3.fwdarw.A.sub.3)., see [0033]).
However, Jianu does not clearly teach determine that the first application program that is installed on the terminal and that is configured to cause the terminal to display a blank window responsive to startup of the first application program does not include a function corresponding to the identification information of the to-be-processed service.
In an analogous field of endeavor, Lindberg teaches determine that the first application program that is installed on the terminal (each user device, such as host 110 and mobile terminal 120, is delivered with a slate client process, see [0036]) and that is configured to cause the terminal to display a blank window responsive to startup of the first application program (When the mobile phone is turned on out of the box, a predetermined screen 203, called a "blank slate screen" herein, is presented on the display device, as the mobile phone attempts to set up a wireless link with network, see [0041]) does not include a function corresponding to the identification information of the to-be-processed service (The blank slate screen 203 indicates no pre-installation of applications, see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the software installation of Jianu with the slate client process of Lindberg to provide a device with a slate feature wherein rather than buying a device 
Regarding claim 29, Jianu teaches a server (server 202 of Fig. 2), comprising: 
a receiver configured to receive a retrieval request message from a terminal (This prompts the target system to obtain an installer I.sub.1 for A.sub.1 and use I.sub.1 to install A.sub.1 on the target system, see [0033]), wherein the retrieval request message comprises identification information of a to-be-processed service (An application A.sub.1 in an inventory of available applications is added by a user to the set of selected applications in period, see [0033]), and wherein the to-be-processed service is associated with and implemented by an application program that is installed on the terminal (For example, this might be an upgrade or a downgrade to application A.sub.1 on the target system. The applications available on the target system before selection of A.sub.1.sub.2 are version one of A.sub.1 (A.sub.1.sub.1) and A.sub.3, see [0035]); 
a processor coupled to the receiver (The embodiments can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, see [0070]) and configured to obtain, from a function library and according to the identification information of the to-be-processed service, a target function corresponding to the identification information of the to-be-processed service (Once the user has selected the applications for installation on the target system, the user is presented with a single end-user license agreement (EULA) encompassing all of the selected applications. The user can interactively accept or reject the EULA. If the user accepts the EULA, a new manifest 212 is generated representing the selected applications, see [0046]); and 
a transmitter coupled to the receiver and the processor (The embodiments can be implemented advantageously in one or more computer programs that are executable on a programmable system mount, using a loading interface from the response message, the function to a shell application that was previously installed on the terminal (the server 202 sends the manifest (or CIR install stub, see below) to the target system using the web browser 310. For example, this can be accomplished with a Microsoft Windows Shell file extension and Multipurpose Internet Mail Extensions (MIME) type registration, see [0053] and the install stub installs the CIR 312 on the target system 206 and then activates the CIR 312 so that the installation of applications on the target system 206 can commence, see [0054]), wherein the target function comprises attribute information, service logic, a human-computer interaction interface and a loading interface (Later stages can allocate any resources on the target system that the application may need to properly function e.g., space on a file system, logical devices, registry values, ports, see [0043], e.g. user interface 402; download manager 406), and wherein the response message does not comprise-an application installation package (In this illustration, the installer I.sub.1 216 for application A.sub.1 is located on server 204. The installer I.sub.2 214 for application A.sub.2 is located on server 202, see [0044]).
However, Jianu does not clearly teach wherein the target function is configured to be mounted onto an application program that corresponds to a blank startup window and that does not include any service processing functions.
In an analogous field of endeavor, Lindberg teaches wherein the target function is configured to be mounted onto an application program that corresponds to a blank startup window (Each user device, such as host 110 and mobile terminal 120, is delivered with a slate client process, see [0036] and when the mobile phone is turned on out of the box, a predetermined screen 203, called a "blank slate screen" herein, is presented on the display device, as the mobile phone attempts to set up a wireless link with 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu with the slate client process of Lindberg to provide a device with a slate feature wherein rather than buying a device pre-loaded with applications/software/services/settings, users start with a `blank-slate` so they can control and choose the tools and settings they really want and use as suggested, see Lindberg [0042].

Regarding claim 5, Jianu as modified by Lindberg teaches the method of claim 1, wherein obtaining the identification information of the to-be- processed service comprises: 
receiving, by the terminal, input information of a user (A.sub.1 in an inventory of available applications is added by a user to the set of selected applications in period 2, see Jianu [0033]); and
 obtaining, by the terminal, the identification information of the to-be-processed service from the input information (A.sub.1 in an inventory of available applications is added by a user to the set of selected applications in period 2, see Jianu [0033]).

Regarding claim 25, Jianu as modified by Lindberg teaches the terminal of claim 21, further comprising an input device coupled to the processor and configured to receive input information of a user (A.sub.1 in an inventory of available applications is added by a user to the set of selected applications in period 2, see Jianu [0033]); and wherein the processor is further configured to obtain the identification information of the to-be- processed service from the input information (A.sub.1 in an inventory of available applications is added by a user to the set of selected applications in period 2, see Jianu [0033]).


Regarding claim 34, Jianu as modified by Lindberg teaches the terminal of claim 21, and Lindberg further teaches set, by the terminal, the first keyword and the at least one preset second keyword as the identification information of the to-be-processed service (When the user wishes to install applications, the user activates the button labeled "Select Contents", e.g., by clicking a pointing device when a cursor positioned by the pointing device is located over the button, see Lindberg [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu with the slate client process of Lindberg to provide a device with a slate feature wherein rather than buying a device pre-loaded with applications/software/services/settings, users start with a `blank-slate` so they can control and choose the tools and settings they really want and use as suggested, see Lindberg [0042].
Regarding claim 36, Jianu as modified by Lindberg teaches the service processing method of claim 1, further comprising displaying a window with at least one first icon corresponding to the target function by starting the modified first application program (The target system 206 user interface 210 can present a notification (1100, 1200) to the user of new programs or program version that are available and present the server user interface 208 to the user so that the user can select the applications for installation on a target system 206. See FIGS. 11-12. For example, the notification can be implemented using a Microsoft Windows system tray icon notification or other suitable indicator, see Jianu [0051])
Regarding claim 37, Jianu as modified by Lindberg teaches the service processing method of claim 36, further comprising displaying a second icon corresponding to the modified first application 
Regarding claim 38, Jianu as modified by Lindberg teaches the terminal of claim 21, wherein the target function includes multiple interfaces (each installer can optionally present a user interface, see Jianu [0058]) including the loading interface (e.g. install manager 408 of Fig. 4) and the human-computer interaction interface (user interface 210 of Jianu Fig. 4), wherein the loading interface describes an interface name (e.g. Google toolbar 9002 of Jianu Fig. 9), an interface parameter (e.g. 550K, works with internet explorer and Firefox, of Jianu Fig. 9), and an icon using an extensible mark-up language document (A notification client 416 calls the server notification service 304 to discover new applications or updates to applications already installed (i.e., new versions). In one embodiment, the protocol can be based on simple XML messages that are communicated between the notification client 416 and the notification service 304, see Jianu [0060]), and wherein the human-computer interaction interface is configured to receive input from a user (The server 202 can provide a user interface 208 through which a user can choose one or more applications from the inventory of available applications to be added to or removed from the set of selected applications, see [0036]) and feed back a running result to the user (The install manager 408 can capture these error codes after each installer executes and present different user interfaces based on the associated meaning of each code. For example, installers can return 0 for success or 1 for failure. But they can also return another number that indicates the program was installed successfully except for a particular condition, see Jianu [0058]). 

s 6, 26, 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jianu et al. (US 20150193215 A1) in view of Lindberg and further in view of Gervautz et al. (US 20140267770 A1).
Regarding claim 6, Jianu as modified by Lindberg teaches the method of claim 1.
However, Jianu and Lindberg do not clearly teach wherein obtaining identification information of a of the to-be- processed service comprises: obtaining, by the terminal, information about a sensor; and obtaining, by the terminal, the identification information of the to-be-processed service according to the information about the sensor.
In an analogous field of endeavor, Gervautz teaches wherein obtaining identification information of the to-be- processed service comprises: obtaining, by the terminal, information about a sensor (The process can begin with an image of an object being captured by the camera associated with the mobile device, see [0119]); and obtaining, by the terminal, the identification information of the to-be-processed service according to the information about the sensor (identifying an application or applications associated with the object and/or object type identified in the image captured by the camera, see [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the slate client of Lindberg with the sensor of Gervautz to provide a managing application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].
Regarding claim 26, Jianu as modified by Lindberg teaches the terminal of claim 21.
However, Jianu and Lindberg do not clearly teach wherein obtaining identification information of a of the to-be- processed service comprises: obtaining, by the terminal, information about a sensor; and obtaining, by the terminal, the identification information of the to-be-processed service according to the information about the sensor.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the slate client of Lindberg with the sensor of Gervautz to provide a managing application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].
Regarding claim 31 Jianu as modified Lindberg teaches the method of claim 1, and Lindberg further teaches setting, by the terminal, the first keyword and the at least one preset second keyword as the identification information of the to-be-processed service (When the user wishes to install applications, the user activates the button labeled "Select Contents", e.g., by clicking a pointing device when a cursor positioned by the pointing device is located over the button, see Lindberg [0050]).
However, Jianu and Lindberg do not teach wherein obtaining the identification information of the to- be-processed service comprises: obtaining, by the terminal, information about a sensor, wherein the information about the sensor comprises data information collected by the sensor and a function attribute of the sensor; comparing the data information to at least one value range including a first value range; based on determining that the data information is not within the first value range, determining, by the terminal, a first keyword corresponding to the data information and at least one preset second keyword corresponding to the function attribute of the sensor.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the mounting of Lindberg stern with the sensor of Gervautz to provide a managing application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].
Regarding claim 32, Jianu as modified by Lindberg and Gervautz teaches the method of claim 31, wherein obtaining the identification information of the to-be-processed service further comprises: comparing the data information to a second value range of the at least one value range based on the data information not being within the first value range (comparing image attribute to contents of image-application database, see step 610 of Gervautz Fig. 6); based on determining that the data information is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the mounting of Lindberg stern with the sensor of Gervautz to provide a managing application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].
Regarding claim 35, Jianu as modified by Lindberg teaches the terminal of claim 34, and set the keyword corresponding to the second value range as the first keyword (When the user wishes to install applications, the user activates the button labeled "Select Contents", e.g., by clicking a pointing device when a cursor positioned by the pointing device is located over the button, see Lindberg [0050]).
However, Jianu and Lindberg do not teach wherein when obtaining the identification information of the to-be-processed service, the processor is further configured to: compare the data information to a second value range of the at least one value range based on the data information not being within the first value range; based on determining that the data information is within the second value range, determine a keyword corresponding to the second value range.
In an analogous field of endeavor, Gervautz teaches wherein when obtaining the identification information of the to-be-processed service, the processor is further configured to: compare the data information to a second value range of the at least one value range based on the data information not 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the mounting of Lindberg with the sensor of Gervautz to provide an application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002],

7.	Claims 7-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jianu in view of Lindberg and further in view of Gervautz and Conlan et al. (US 20130346965 Al).
Regarding claim 7, Jianu as modified Lindberg and Gervautz teaches the method of claim 6, wherein the information about the sensor comprises data information collected by the sensor (The image identification module can be configured to identify an object included in an image or in video content captured by the camera of the mobile device, see Gervautz [0068]) and a function attribute of the sensor (The image identification module can be configured to identify and/or extract attributes, descriptors, keypoints, and/or other information associated with an the object in the image, see Gervautz [0072]).

In an analogous field of endeavor, Conlan teaches  obtaining the information about the sensor and obtaining the identification information of the to-be-processed service according to the information about the sensor comprises: determining, according to the function attribute of the sensor, that the data information does not satisfy a normal preset condition corresponding to the function attribute (if not previously listed in the dialog box mentioned above, other options or recommendations can be provided at this point, such as, but not limited to, "recommended applications", "most often downloaded applications", "applications rated most highly by other users", see Conlan [0024]); obtaining, by the terminal, a first keyword corresponding to the data information (The server then sends a search page or a drop-down menu or other user interface technique to the client computer, whereby the user can indicate the type of application that the user is wanting, such as, but not limited to, "map", "package tracking", "restaurant locator, see Conlan [0024]) and at least one preset second keyword corresponding to the function attribute of the sensor based on the data information not satisfying the normal preset condition (if not previously listed in the dialog box mentioned above, other options or recommendations can be provided at this point, such as, but not limited to, "recommended applications", "most often downloaded applications", "applications rated most highly by other users", see Conlan [0024]); and setting, by the terminal, the first keyword and the at least one preset second 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu, the slate client of Lindberg and the sensor of Gervautz with the installation of Conlan to provide an application associated with a mobile device and automatically launching the application on the mobile device as suggested.
Regarding claim 8, Jianu as modified Lindberg, Gervautz and Conlan teaches the method of claim 7, and Gervautz further teaches wherein the data information comprises data collected by the sensor at different moments (the image capture module can be configured to periodically capture an image of an object in the field of view of the camera 215 of the mobile device, see Gervautz [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the slate application of Lindberg and Conlan with the sensor of Gervautz to provide an application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].

Regarding claim 27, Jianu as modified Lindberg and Gervautz teaches the terminal of claim 26, wherein when obtaining the identification information of the to-be-processed service, the processor is further configured to: obtain data information collected by the sensor and a function attribute of the sensor (The image identification module can be configured to identify and/or extract attributes, descriptors, keypoints, and/or other information associated with an the object in the image, see Gervautz [0072]).
However, Jianu, Lindberg and Gervautz do not teach determine, according to the function attribute of the sensor, that the data information does not satisfy a normal preset condition 
In an analogous field of endeavor, Conlan teaches  determine, according to the function attribute of the sensor, that the data information does not satisfy a normal preset condition corresponding to the function attribute (The server then sends a search page or a drop-down menu or other user interface technique to the client computer, whereby the user can indicate the type of application that the user is wanting, such as, but not limited to, "map", "package tracking", "restaurant locator, see Conlan [0024]); obtain a first keyword corresponding to the data information and at least one preset second keyword corresponding to the function attribute of the sensor based on the data information not satisfying the normal preset condition (if not previously listed in the dialog box mentioned above, other options or recommendations can be provided at this point, such as, but not limited to, "recommended applications", "most often downloaded applications", "applications rated most highly by other users", see Conlan [0024]); and set the first keyword and the at least one preset second keyword as the identification information of the to-be-processed service (The client computer will display that search page to the user and accept the user's search request, see Conlan [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu, the slate client of Lindberg and the sensor of Gervautz with the installation of Conlan to provide an application associated with a mobile device and automatically launching the application on the mobile device as suggested.
Regarding claim 28 Jianu as modified Lindberg, Gervautz and Conlan teaches the device of claim 27, wherein the data information comprises data collected by the sensor at different moments (the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the slate application of Lindberg and Conlan with the sensor of Gervautz to provide an application associated with a mobile device and automatically launching the application on the mobile device as suggested, see Gervautz [0002].

8.	 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jianu in view of Lindberg and further in view of Glover (US 20130346965 Al).
Regarding claim 30, Jianu as modified by Lindberg teaches the server of claim 29, wherein the function library is located on the server, and comprises one or more function (A manifest 212 describes the selected applications (i.e., A.sub.1 and A.sub.2). Each application referred to in the manifest 212 has an associated installer (214, 216) which in one embodiment is located on a server (202, 204) that is accessible to the target system 206, see Jianu [0043]) and wherein the processor is further configured to: 
obtain attribute information of each function in the function library (Later stages can allocate any resources on the target system that the application may need to properly function (e.g., space on a file system, logical devices, registry values, ports, and any other suitable resource) and extract application components from the installer, see Jianu [0043]). 
However, Jianu and Lindberg do not clearly teach compare the identification information of the to-be-processed service with the attribute information of each function in the function library to obtain similarity between the identification information of the to-be-processed service and the attribute 
In an analogous field of endeavor, Glover teaches compare the identification information of the to-be-processed service with the attribute information of each function in the function library to obtain similarity between the identification information of the to-be-processed service and the attribute information of each function (The server also inspects the manifests of those identified applications to compare their respective required functions with the functions supported by the host program, see [0025]), determine a function corresponding to a highest similarity as the target function (the search results 522 may be ordered from the highest result score to the lowest result score from the top of the display to the bottom, see [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the installation of Jianu and the blank interface of Lindberg with the function of Glover to provide a server for searching, and more particularly to performing searches for applications based on application usage as suggested, see Glover [0001],

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nickolov et al. (US 20110153697 A1) discloses facilitating manipulation of virtualized storage volumes and/or file systems of one or more different types of operating systems (OSs) implemented on distributed computer systems. According to different embodiments, various aspects may be directed to different embodiments of virtualized filer appliances and/or filer applications which may be used for facilitating manipulation of virtualized storage volumes and/or file systems of one or more different types of operating systems (OSs) implemented on distributed computer systems.
.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         
/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641